Citation Nr: 1629538	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for surgical complications of pregnancy.

2.  Entitlement to service connection for right ankle disorder.

3.  Entitlement to service connection for left ankle disorder.

4.  Entitlement to service connection for left hip disorder, to include as secondary to a right hip disorder.

5.  Entitlement to service connection for right hip disorder.

6.  Entitlement to service connection for right upper extremity, to include as secondary to neck disorder.

7.  Entitlement to service connection for left upper extremity, to include as secondary to neck disorder.

8.  Entitlement to service connection for right leg disorder, to include as secondary to back disorder.

9.  Entitlement to service connection for left leg disorder, to include as secondary to back disorder.

10.  Entitlement to service connection for right knee disorder.

11.  Entitlement to service connection for left knee disorder.

12.  Entitlement to service connection for neck disorder.

13.  Entitlement to service connection for back disorder.

14.  Entitlement to service connection for headaches.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1979 to September 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the course of the appeal, the claims file was transferred to the RO in Waco, Texas.

In January 2016, the Veteran testified at a Travel Board hearing at the RO in Waco, Texas before the undersigned.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from March 2012 to July 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

First, a remand is needed to obtain a VA examination for the issue of entitlement to service connection for surgical complications of pregnancy.  Review of the record shows the Veteran had a full-term pregnancy and delivery three years prior to entry to service.  At the time of separation from service, the September 1979 examination report noted an intrauterine pregnancy.  VA treatment records document that after separation from service in 1979 the Veteran had a spontaneous abortion and D&C for incomplete abortion, a D&C and cervical conization in 1981, and a March 2012 record notes her past medical history includes endometritis multiple times since the D&C.  At the January 2016 Board hearing, the Veteran reported experiencing the following complications of the 1979 pregnancy: unable to conceive, pain, infections, fever, treatment with injections, and D&C to remove the collar over her cervix.  In light of the evidence discussed above and recent procedural changes in the M21-1 (VA Adjudication Manual) for gynecological conditions, an examination is needed to determine whether any current surgical complications of the in-service pregnancy exists at any time during the appeal period.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); M21-1, Part III.IV.4.I.4.a (December 16, 2015).

Second, a remand is needed to obtain an additional VA examination for the issues of entitlement to service connection for right and left ankle disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  During the course of this appeal, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for ankle conditions in August 2013.  Following the examination and review of the claims file, the examiner concluded no current ankle disorder exists.  Since that examination, review of the record shows the Veteran reported "losing control of ankle [unspecified]" in an October 2013 VA treatment record in Virtual VA and "ankle [unspecified] keep going out" in a September 2013 VA Form 21-4142.  As a result, additional development is needed to determine whether a current right and/or left ankle disorder exists, and if so, is it related to her period of active service.

Third, a remand is needed to obtain a VA examination for the issue of entitlement to service connection for a left hip disorder, to include as secondary to a right hip disorder.  See McLendon, 20 Vet. App. at 79.  Review of the record shows that Dr. Sweeny reported in an August 2014 that the Veteran has documentation of left lower quadrant (LLQ) pain, and at the January 2016 Board hearing the Veteran reported her "right side is causing problems with [her] left side because [she] h[as] to favor [her] left side."  As a result, examination is needed to determine whether a current left hip disorder exists at any time during the appeal period, and if so, whether it is related to her period of active service or current right hip disorder.  

Fourth, a remand is needed to obtain VA medical opinions for the issues of entitlement to service connection for right hip disorder; right and upper extremities, to include as secondary to neck disorder; right and left leg disorders, to include as secondary to back disorder; right and left knee disorders; neck disorder; back disorder; and headaches.  See McLendon, 20 Vet. App. at 79.  Review of the Veteran's VA treatment records in Virtual VA show the Veteran has the following current diagnoses during or within close proximity to the appeal period: arthritis of the right hip (December 2012, October 2013, November 2013, and April 2014), cervical radiculopathy (July 2013, November 2013, and April 2014), neck pain radiculopathy (June 2013), lumbar radiculopathy (November 2012), degenerative joint disease (DJD) in both knees (August 2012), degenerative disc disease (DDD) of the cervical spine (December 2012), mild bilateral foraminal stenosis (October 2012 and December 2012), back strain (July 2013), DDD/DJD of the lumbar spine (July 2013, November 2013, and April 2014), and headache secondary to car accident in 1991 (March 2012), and history of migraines off and on since motor vehicle accident in the early 1990s (July 2013).  In light of these current diagnoses, the Veteran's statements about falling in service, buddy statements, and the August 2014 statement from Dr. Sweeny, additional development is needed to determine the etiology of these claimed disorders.  38 C.F.R. §§ 3.303, 3.310 (2015). 

Fifth, at the January 2016 Board hearing, the Veteran reported she is in receipt of Social Security Administration disability benefits.  As a result, a remand is needed to obtain the award letter and any outstanding medical records based upon a Social Security Administration (SSA) decision for disability benefits to the Veteran.  

Sixth, the AOJ should ensure that the Veteran is provided proper notice for claims involving secondary service connection.

Lastly, any remand development for the disorders described above may impact the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As a result, the latter issue is inextricably intertwined and must also be remanded.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a notice letter in connection with her claims of entitlement to service connection for right and left upper extremities, left hip disorder, and right and left leg disorders.  The letter should notify the Veteran of the evidence necessary to substantiate these claims on both a direct and secondary basis.

2.  Obtain any outstanding VA treatment records from all VA facilities from July 2014 forward.

Also, request the award letter and medical records upon which a SSA decision for disability benefits to the Veteran was based and associate them with the claims file.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After completion of the above, obtain the appropriate examination to determine the etiology of any surgical complications of the 1979 pregnancy that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for the opinion.

Identify any complications of the 1979 pregnancy since September 2012 (even if it has since resolved). For each complication identified, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include whether any post-service miscarriage and treatment therefor, is related to events in service. 

4.  Obtain an additional examination to determine the etiology of any right and left ankle disorders that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for the opinion.

For any right and/or left ankle diagnosis identified since September 2012 (even if it has since resolved), the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that the diagnosis(es) manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include consideration of the Veteran's statements about falling in service, buddy statements regarding the fall, and the August 2014 statement from Dr. Sweeny.  

5.  Obtain an additional examination to determine the etiology of any left hip disorder that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for all opinions.

For any left hip diagnosis identified since September 2012 (even if it has since resolved), the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that the diagnosis manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include consideration of the Veteran's statements about falling in service, buddy statements about the fall, and the August 2014 statement from Dr. Sweeny, OR if any identified left hip disability  is caused by or aggravated by the Veteran's right hip disorder.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

6.  Send the Veteran's file to appropriate examiners to provide opinions regarding her remaining disorders on appeal, as noted during or within close proximity to the appeal period, below.  Only if an examiner concludes that an examination is required, should one be provided.  A complete rationale should be provided for all opinions.

The VA examiner must opine as to whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that the Veteran's:
	
   a) right hip disorder (arthritis as documented in December 2012, October 2013, November 2013, and April 2014 VA treatment records in Virtual VA) manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include consideration of the Veteran's statements about falling in service, buddy statements, and August 2014 statement from Dr. Sweeny.
   
   b) right and left upper extremities (cervical radiculopathy and neck pain radiculopathy as documented in June 2013, July 2013, November 2013, and April 2014 VA treatment records in Virtual VA) manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include consideration of the Veteran's statements about falling in service, buddy statements, and August 2014 statement from Dr. Sweeny, OR if the Veteran's right and left upper extremities were caused or aggravated by her neck disorder.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

   c) right and left leg disorders (lumbar radiculopathy as documented in a November 2012 VA treatment record in Virtual VA) manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include consideration of the Veteran's statements about falling in service, buddy statements, and August 2014 statement from Dr. Sweeny.
   
If service connection is granted for a back disorder, an addendum VA medical opinion must be provided to address whether the Veteran's right and left leg disorders were caused or aggravated by her service-connected back disorder.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

   d) right and left knee disorders (DJD as documented in an August 2012 VA treatment record in Virtual VA) manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include consideration of the Veteran's statements about falling in service, buddy statements, and August 2014 statement from Dr. Sweeny.
   
   e) neck disorder (DDD as documented in a December 2012 VA treatment record in Virtual VA) manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include consideration of the Veteran's statements about falling in service, buddy statements, and August 2014 statement from Dr. Sweeny.
   
   f) back disorder (mild bilateral foraminal stenosis, back strain, and DDD/DJD, back strain, and as documented in October 2012 and December 2012, July 2013, and July 2013, November 2013, and April 2014 VA treatment records in Virtual VA, respectively) manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include consideration of the Veteran's statements about falling in service, buddy statements, and August 2014 statement from Dr. Sweeny.
   
   g) headaches and migraines (as documented in March 2012 and July 2013 VA treatment records in Virtual VA) manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include consideration of the Veteran's statements about falling in service, buddy statements, and August 2014 statement from Dr. Sweeny.

7.  After the development requested has been completed, the AOJ should review the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

8.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence and revisions in the M21-1 regarding female sexual arousal disorder (FSAD).  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


